IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1020
                               Filed March 7, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KOREY LINN CHRISTIAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      Korey      Christian   appeals   his   guilty   plea   to     possession   of

methamphetamine with intent to deliver, second offense, and the sentence

imposed. AFFIRMED.



      Shawn C. McCullough of The Law Office of Jeffrey L. Powell, PLC,

Washington, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                         2


MULLINS, Judge.

       Christian    was     charged    with    second-offense      possession     of

methamphetamine with intent to deliver and driving while barred.                At a

subsequent hearing, defense counsel advised the court a plea agreement had

been reached under which Christian would plead guilty to the possession charge,

receive a ten-year suspended term of imprisonment, and be placed on probation

for two to five years in return for the State’s dismissal of count two and additional

charges in two other cases. During the ensuing plea colloquy, Christian advised

the court he had enough time to discuss his decision to plead guilty with his

attorney and he was satisfied with his legal representation. Christian pled guilty

to the possession charge, waived his right to file a motion in arrest of judgment,

and requested immediate sentencing. The district court sentenced Christian in

accordance with the plea agreement.

       Christian challenges his guilty plea on appeal. Having waived his right to

file a motion in arrest of judgment, he has failed to preserved error. See Iowa R.

Crim. P. 2.24(3)(a) (“A defendant’s failure to challenge the adequacy of a guilty

plea proceeding by motion in arrest of judgment shall preclude the defendant’s

right to assert such challenge on appeal.”). However, he raises his argument on

appeal under an ineffective-assistance-of-counsel framework, claims of which

are not subject to our traditional error-preservation rules. State v. Fountain, 786

N.W.2d 260, 262–63 (Iowa 2010); see State v. Brooks, 555 N.W.2d 446, 448

(Iowa 1996).

       In his brief on appeal, Christian summarizes his ineffective-assistance-of-

counsel claim as follows:
                                          3


         Prior to his plea and sentencing, Christian had received an initial
         offer to plea to a five (5) year suspended sentence. Mr. Christian
         made it clear to his attorney that he wanted to accept this offer.
         The offer was subsequently withdrawn and Christian agreed to
         accept the new plea offer of a suspended ten (10) year sentence.
         At no point in the plea or sentencing proceedings did Christian’s
         new attorney inform the court of the prior plea offer or that it had
         been withdrawn without adequate reason or cause.

         Christian acknowledges he has an inadequate record to support his

claims. Iowa Rule of Appellate Procedure 6.801 provides:

         Only the original documents and exhibits filed in the district court
         case from which the appeal is taken, the transcript of proceedings,
         if any, and a certified copy of the related docket and court calendar
         entries prepared by the clerk of the district court constitute the
         record on appeal.

Our review of this matter is limited to the foregoing materials, and any other

extraneous matters are to be disregarded. See In re Marriage of Keith, 513

N.W.2d 769, 771 (Iowa Ct. App. 1994).

         Lacking in the record is any evidence that Christian received any plea

offer other than the one he ultimately pled guilty in accordance with. We decline

to simply accept Christian’s unsupported version of the events as stated in his

appellate brief, as it is not a sufficient substitute for a trial record. Cf. Smith v.

Iowa Bd. of Med. Exam’rs, 729 N.W.2d 822, 827 (Iowa 2007) (“The district

court’s recitation of these matters in its ruling is not a substitute for the required

appellate record.”). It was Christian’s responsibility as the appellant to make and

provide this court with a sufficient record to decide this appeal, which he has

failed to do.    Id. at 827.   We “may not speculate as to what took place or

predicate error on such speculation.” In re F.W.S., 698 N.W.2d 134, 135 (Iowa

2005).
                                        4


      Absent a record to support Christian’s version of the facts underlying his

ineffective-assistance-of-counsel claim, we affirm his conviction and sentence.

See, e.g., Estes v. Progressive Classic Ins. Co., 809 N.W.2d 111, 115–16 (Iowa

2012) (“Failure to provide a record requires us to affirm the district court’s

judgment.”); Smith, 729 N.W.2d at 828 (“[W]e will not reach the merits of the . . .

appeal because it failed to provide us with a sufficient record . . . .”); In re

Marriage of Ricklefs, 726 N.W.2d 359, 362 (Iowa 2007) (“[T]he lack of record . . .

precludes us and should have precluded the court of appeals from deciding the

issue.”); F.W.S., 698 N.W.2d at 134 (“[W]e must affirm . . . because F.W.S. has

failed to present a proper record on appeal.”). Because the record is inadequate

on appeal to resolve Christian’s ineffective-assistance-of-counsel claim, we

preserve that claim for postconviction-relief proceedings. See State v. Johnson,

784 N.W.2d 192, 196–98 (Iowa 2010).

      AFFIRMED.